ORDER
The above entitled matter comes before this court upon the stipulation of the parties which provides as follows:
WHEREAS, respondent has concluded that it is in his best interests to enter into this stipulation,
NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, BY AND BETWEEN THE UNDERSIGNED, AS FOLLOWS:
1. Respondent understands he has the right to have charges of unprofessional conduct against him heard by a Lawyers Professional Responsibility Board Panel prior to the filing of a petition for disciplinary action, as set forth in the Rules of Lawyers Professional Responsibility (RLPR). Pursuant to Rule 10(a), RLPR, and respondent agrees to the immediate filing of a petition for disciplinary action, hereinafter petition, in the Minnesota Supreme Court.
2. Respondent understands that upon the filing of this stipulation and the petition this matter will be of public record.
3. Respondent hereby admits service of the petition.
4. Respondent consents to his temporary suspension from the practice of law pending final determination of the disciplinary proceeding except that he may continue in his representation of the city of Oakdale through December 31, 1984 for the limited purpose of revising of the ordinances of the city of Oakdale, a two-year project which will be completed by December 31, 1984.
5. Except as otherwise provided herein, respondent expressly preserves each and every other right granted to him under RLPR to contest the allegations of the petition. Nothing herein shall be construed as an admission by respondent of any allegation contained in said petition.
6. Respondent understands that the Director reserves the right to recommend the imposition of any sanction, either to a referee appointed by the court or to the court itself, or both, in these disciplinary proceedings. Respondent also understands that pursuant to Rule 10(d), RLPR, the Director may at any time amend the petition to include additional charges based upon conduct committed before or after the petition is filed.
7. Respondent hereby acknowledges receipt of copies of this stipulation.
8. This stipulation is entered into by respondent freely and voluntarily, without any coercion or duress, and with no commitment on the part of any court, board, committee or other persons concerning his right to practice law in Minnesota.
9. Respondent has been and continues to be advised by the undersigned legal counsel in these proceedings.
Based upon the records, files and proceedings herein, and the stipulation of parties,
IT IS HEREBY ORDERED:
That respondent Clayton E. Parks, Jr. is temporarily suspended from the practice of law pending final determination of disciplinary proceedings, provided, however, that during such period he may continue in his representation of the City of Oakdale through December 31, 1984 for the limited purpose of revising the ordinances of the City of Oakdale, a two-year project which will be completed by December 31, 1984.
A copy of this order shall be served on the City of Oakdale.